Citation Nr: 1705190	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlememt to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel











INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from April 1989 to April 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded the appeal in  March and September 2015.

The Board notes that in November 2016, the Veteran's representative submitted a statement indicating his desire to withdraw from representation of the Veteran.  He showed good cause for the withdrawal of his representation pursuant to 38 C.F.R. 
§ 20.608 (2016).  Appropriate notice of withdrawal was sent to the Veteran in January 2017.  Since that time, the Veteran has not appointed any other representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board twice previously remanded the claim in order to fulfill the Veteran's hearing request.  In March 2016, the Veteran's then representative had a telephone conference with the AOJ confirming the Veteran's current mailing address.  In November 2016, the Veteran received a letter confirming a Board videoconference hearing in January 2017.  The Veteran did not appear for this hearing.  However, in January 2017, the Veteran submitted evidence to show that his failure to report arose under circumstances that did not allow him to submit a timely request to reschedule the hearing, and he requested to reschedule his hearing.  38 C.F.R. § 20.702(d).  Accordingly, the Veteran should be scheduled for his requested Board videoconference hearing on remand.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing, pursuant to his request, at the earliest available opportunity.  Notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b), and associate a copy of such notice with the record.  After the hearing, the claims files should be returned to the Board in accordance with current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




